Exhibit 10.08 
 
VOTING RIGHTS PROXY AGREEMENT
 
This Voting Rights Proxy Agreement (the “Agreement”) is entered into in Ningguo
City, Anhui Province, People’s Republic of China (“PRC” or “China”) as of May
26, 2010 by and among Ningguo Taiyang Incubation Plant Co., Ltd. (“Party A”),
Auhui Taiyang Poultry Co., Ltd. (the “Company” or “Party B”), and the
undersigned shareholders of Party B (the “Shareholders”). Party A, Party B and
the Shareholders are each referred to in this Agreement as a “Party” and
collectively as the “Parties.”
 
R E C I T A L S
 
1.           Party B is engaged in the business of cultivating and trading
ducks; processing, trading and selling ducklings, feeds, byproducts of
ducklings, and raw materials and byproducts of feeds (to operate according to
relevant administration license where so required for an item) . Party A has the
expertise in consulting, and Party A has entered into a series of agreements
with Party B to provide Party B with various consulting services.
 
2．        The Shareholders are shareholders of the Company, each legally holding
such amount of equity interest of the Company as set forth on the signature page
of this Agreement and collectively holding 100% of the issued and outstanding
equity interests of the Company (collectively the “Equity Interest”).
 
3.           The Shareholders desire to grant to Party A a proxy to vote the
Equity Interest for the maximum period of time permitted by law in consideration
of good and valuable consideration, the receipt of which is hereby acknowledged
and agreed by Party A.
 
NOW THEREFORE, the Parties agree as follows:
 
1.           The Shareholders hereby agree to irrevocably grant and entrust
Party A, for the maximum period of time permitted by law, with all of their
voting rights as shareholders of the Company. Party A shall exercise such rights
in accordance with and within the parameters of the laws of the PRC and the
Articles of Association of the Company.
 
2.           Party A may establish and amend rules to govern how Party A shall
exercise the powers granted by the Shareholders herein, including, but not
limited to, the number or percentage of directors of Party A which shall be
required to authorize the exercise of the voting rights granted by the
Shareholders, and Party A shall only proceed in accordance with such rules.
 
3.           The Shareholders shall not transfer or cause to be transferred the
Equity Interest to any party (other than Party A or such designee of Party A).
Each Shareholder acknowledges that it will continue to perform its obligations
under this Proxy Agreement even if one or more of other Shareholders no longer
holds any part of the Equity Interest.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           This Proxy Agreement has been duly executed by the Parties as of
the date first set forth above, and in the event that a Party is not a natural
person, then such Party’s action has been duly authorized by all necessary
corporate or other action and executed and delivered by such Party’s duly
authorized representatives. This Agreement shall take effect upon the execution
of this Agreement.
 
5.           Each Shareholder represents and warrants to Party A that such
Shareholder owns such amount of the Equity Interest as set forth next to its
name on the signature page below, free and clear of all liens and encumbrances,
and such Shareholder has not granted to any party, other than Party A, a power
of attorney or proxy over any of such amount of the Equity Interest or any of
such Shareholder’s rights as a shareholder of Company. Each Shareholder further
represents and warrants that the execution and delivery of this Agreement by
such Shareholder shall not violate any law, regulations, judicial or
administrative order, arbitration award, agreement, contract or covenant
applicable to such Shareholder.
 
6.           This Agreement may not be terminated without the unanimous consent
of all Parties, except that Party A may, by giving a thirty (30) day prior
written notice to the Shareholders, terminate this Agreement, with or without
cause
 
7.           Any amendment to and/or rescission of this Agreement shall be in
writing by the Parties.
 
8.           The execution, validity, creation and performance of this Agreement
shall be governed by the laws of PRC.
 
9.           This Agreement shall be executed in five (5) duplicate originals in
English, and each Party shall receive one (1) duplicate original, each of which
shall be equally valid.
 
10.         The Parties agree that in the event a dispute shall arise from this
Agreement, the Parties shall settle their dispute through amicable negotiations
and/or arbitration in accordance with this Clause 10. If the Parties cannot
reach a settlement within 45 days following the negotiations, the dispute shall
be submitted to be determined by arbitration through China International
Economic and Trade Arbitration Commission (“CIETAC”) in accordance with CIETAC
arbitration rules. There shall be three (3) arbitrators. Party B shall select
one (1) arbitrator and Party A shall select one (1) arbitrator, and both
arbitrators shall be selected within thirty (30) days after giving or receiving
the demand for arbitration. Such arbitrators shall be freely selected, and the
Parties shall not be limited in their selection to any prescribed list. The
chairman of the CIETAC shall select the third arbitrator. If a Party does not
appoint an arbitrator who consents to participate within thirty (30) days after
giving or receiving the demand for arbitration, the relevant appointment shall
be made by the chairman of the CIETAC. The arbitration shall be conducted in
Beijing in English. The determination of CIETAC shall be conclusively binding
upon the Parties and shall be enforceable in any court of competent
jurisdiction.
 
[SIGNATURE PAGE FOLLOWS]
 
Proxy Agreement
TAIYANG
 
 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF this Agreement is duly executed by each Party or its legal
representatives.
 
PARTY A:          Ningguo Taiyang Incubation Plant Co., Ltd.
 
Legal/Authorized Representative: /s/ WU Qiyou
Name: WU Qiyou
Title: Executive Director
 
PARTY B:          Auhui Taiyang Poultry Co., Ltd.
 
Legal/Authorized Representative: /s/ WU Qiyou
Name: WU Qiyou
Title: Executive Director
 
Proxy Agreement
TAIYANG
 
 
-3-

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE FOR SHAREHOLDERS OF PARTY B
 
SHAREHOLDERS OF PARTY B:
 
/s/ WU Qiyou
 
WU Qiyou
 
ID Card No.:
 
Owns 96% of Auhui Taiyang Poultry Co., Ltd.
     
/s/ CHEN Beihuang
 
CHEN Beihuang
 
ID Card No.:
 
Owns 2% of Auhui Taiyang Poultry Co., Ltd.
     
/s/ WU Qida
 
WU Qida
 
ID Card No.:
 
Owns 2% of Auhui Taiyang Poultry Co., Ltd.
 

 
Proxy Agreement
TAIYANG
 
 
-4-

--------------------------------------------------------------------------------

 

